Citation Nr: 9919185	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-34 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to the assignment of an original evaluation 
greater than 10 percent for retinal detachment of the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from October 1956 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for retinal 
detachment of the left eye due to surgery performed by the 
VA.  The RO assigned a 10 percent evaluation for this 
disability, effective as of April 1996.  The veteran appealed 
that decision with respect to the 10 percent evaluation 
assigned.

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
July 1998, the veteran appears to have raised the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for vision loss in his right eye due to 
surgery performed by the VA in July 1997.  This matter has 
not been procedurally developed for appellate review and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to cataract surgery performed by the VA in November 
1995, the veteran's visual acuity of the left eye was 13/100.

2.  In November 1995, the veteran underwent VA cataract 
surgery on the left eye; by February 1996, his corrected 
visual acuity in the eye was 13/13.

3.  In April 1996, the veteran's visual acuity of the left 
eye worsened as a result of a retinal detachment caused by 
the November 1995 cataract surgery and is currently limited 
to light perception.  

4.  The veteran's right eye is not service-connected and 
currently he is not blind in the right eye.
5.  Between April 26 and December 19, 1996, he underwent 
repeated surgical procedures on the left eye necessitating 
hospitalization related to the retinal detachment.  


CONCLUSIONS OF LAW

1.  The requirements for a 50 percent extra-schedular rating 
for retinal detachment of the left eye through December 1996 
have been met.  38 C.F.R. § 3.321 (1998).

2.  The criteria for a 30 percent schedular evaluation for 
retinal detachment of the left eye since December 1996 have 
been met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991); 38 
C.F.R. §§  3.383, 4.1-4.14, 4.22, 4.84a, Diagnostic Codes 
6008, 6070, 6079 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1997, the RO granted compensation under the 
provisions of 38 U.S.C.A. § 1151 for retinal detachment of 
the left eye following cataract surgery performed by the VA.  
A 10 percent evaluation was assigned due to aggravation of 
this pre-existing disability, as well as special monthly 
compensation under 38 U.S.C.A.       § 1114(k) (West 1991) on 
account of blindness in one eye, having only light 
perception.  The veteran disagreed with the 10 percent 
evaluation assigned, urging that a disability evaluation of 
at least 50 percent was warranted.  In a claim of 
disagreement with the initial rating assigned following a 
grant of service connection (or in this case benefits under 
38 U.S.C.A. § 1151), separate ratings may be assigned for 
separate periods of time, a practice known as "staging" 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In November 1995, the veteran was admitted to a VA medical 
facility for elective cataract surgery of the left eye.  
Medical examination prior to surgery revealed visual acuity 
of the left eye of 13/100 with pinholing to 13/25-.  Visual 
acuity of the right eye was 13/30.  The diagnoses were a 
visually-significant cataract of the left eye and non-insulin 
dependent diabetes mellitus.  As a result, the veteran 
underwent a phacoemulsification and intraocular lens implant 
of the left eye.  Two days following this procedure, the 
visual acuity of the left eye was 13/50 with pinholing to 
13/15.  When seen in December 1995 on a postoperative follow-
up visit at a VA ophthalmology clinic, the veteran's 
uncorrected visual acuity in the left eye was 13/40-1, 
corrected to 13/15-2.  On a follow-up visit in February 1996, 
his left eye visual acuity was 13/30, corrected to 13/13.  
This is consistent with the veteran's testimony in August 
1998 before the undersigned member of the Board that his 
vision had improved significantly to an acceptable level of 
approximately 20/50 after the cataract surgery.

The veteran's visual acuity of the left eye subsequently 
worsened in April 1996.  VA outpatient treatment reports show 
that he was seen that month for complaints of decreased 
vision of the left eye and pain for approximately one week.  
He also said that he felt as though a "curtain" was coming 
down over the left eye.  Visual testing of the left eye 
showed that he was able to count fingers at two feet away.  
The diagnosis was retinal detachment in the left eye with 
macular involvement.  On the following day, however, it was 
felt that the veteran did not have retinal detachment of the 
left eye; rather it was determined his problems were the 
result of a choroidal detachment.  The veteran was 
hospitalized for a diagnostic evaluation for hypotony of the 
left eye, resuturing of the cataract wound, and placement of 
Healon into the anterior chamber.  The diagnosis was hypotony 
of the left eye.

In May 1996, however, the diagnosis of retinal detachment was 
again considered by Mark A. Gersman, M.D., who found an 
inferior retinal detachment of the left eye extending from 
approximately 2:00 to 9:00 o'clock involving the macula.  A 
report of May 1996, the veteran underwent repair by scleral 
buckle for this problem.  Following this procedure, the 
veteran's left eye visual acuity remained at hand motion.  In 
July 1996, he veteran underwent further surgery, a left pars 
plana vitrectomy, membrane peeling, perfluorocarbon exchange 
and air-fluid exchange.  The veteran also underwent a left 
pars plana vitrectomy with epiretinal membrane peeling in 
December 1996.  

In September 1996, the veteran was afforded an examination 
for VA to determine the level of disability due to his 
retinal detachment of the left eye.  His best corrected 
visual acuity for the left eye was hand motion, with visual 
acuity for the right eye of 20/200.  The diagnostic 
impression was (1) status post cataract extraction of the 
left eye, (2) status post retinal detachment of the left eye 
following cataract extraction, and (3) current traction 
retinal detachment of the left eye.  The examiner concluded 
that it was unlikely that the veteran would have much 
improvement of visual acuity in the left eye.  The examiner 
also opined that there was a possible relationship between 
the veteran's cataract surgery and his retinal detachment of 
the left eye.  In July 1997, a VA ophthalmologist reviewed 
the claims file and agreed with the opinion contained in this 
report.  

The veteran submitted a January 1997 letter from Benjamin J. 
Wherley, M.D., who reported that the veteran's visual acuity 
was 20/800 for the left eye and 20/200 for the right.  The 
diagnoses included cataract of the right eye and status post 
retinal detachment of the left eye.  

In correspondence dated in January 1997, a VA ophthalmologist 
indicated that the veteran's current visual acuity was 20/400 
in the right eye and hand motion at three feet in the left 
eye.  The ophthalmologist noted that the veteran's visual 
acuity of the left eye in April 1996 was counting fingers at 
two feet, which had consistently remained at this level.  The 
ophthalmologist concluded that the veteran had permanently 
lost vision in his left eye secondary to the retinal 
detachment in April 1996, which had remained stable since 
that time with no prognosis for recovery.  Thus, he concluded 
that the veteran was legally blind due to visual acuity of 
less than 20/200.  

In a February 1997 letter, Edward N. Burney, M.D., Chief of 
the Ophthalmology Section of the Cleveland VA Medical Center, 
stated that the veteran's vision was 20/400 in the right eye 
with only light perception in the left eye.  Dr. Burney 
stated that the veteran's vision in the left eye had not 
recovered since his retinal detachment in April 1996, and 
that he was legally blind. 

In July 1997, the veteran underwent VA surgery for visually-
significant cataract of the right eye.  The report of that 
procedure noted that the veteran's cataract of the right eye 
decreased his vision to counting fingers.  In a letter of 
October 1998, Jeffrey L. Congeni, M.D., noted the veteran's 
best corrected visual acuity to be 20/400 in the right eye 
and hand motion in the left eye.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 

An evaluation between 10 and 100 percent will be assigned for 
detached retina under Diagnostic Code 6008 by application of 
Diagnostic Code 6009, which is based on impairment of visual 
acuity or field loss, pain, rest requirements or episodic 
incapacity.  An additional rating of 10 percent is awarded 
during continuous active pathology.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6008 and 6009.  Traumatic cataracts are also 
rated based on impairment of vision.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6027.

Where compensation is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness in the 
nonservice-connected eye.  See 38 U.S.C.A. § 1160; 38 C.F.R. 
§§ 3.383, 4.84a, Diagnostic Code 6079.  When a veteran has 
blindness in one eye which is rated as if service-connected 
and nonservice-connected blindness in the other eye, the 
rating shall be evaluated as if both disabilities were 
service connected.  Absent total blindness, visual acuity in 
the nonservice-connected eye is considered to be normal 
irrespective of any vision disability in that eye.  Id.

In this case, the veteran's left eye disability is rated 
under Diagnostic Code 6070 for blindness in one eye having 
only light perception and 20/40 or better vision in the other 
eye.  See 38 C.F.R. § 4.84a.  The veteran is not shown to be 
blind in the right eye.  Dr. Congeni recently noted the 
veteran's right eye visual acuity to be 20/400.  Thus, the 
right eye is appropriately considered to be 20/40 or better 
for rating purposes.  38 C.F.R. § 3.383(a).  Applying these 
visual acuity levels to Table V in 38 C.F.R. § 4.84a, a 30 
percent rating is for assignment where there is light 
perception only (blindness) in one eye and 20/40 or better 
vision in the other eye.  Thus, the 30 percent rating under 
the provisions of Diagnostic Code 6070 would represent the 
veteran's current level of disability under the VA rating 
code for his retinal detachment of the left eye without 
regard to the preexisting level of visual impairment in the 
left eye.  

Generally, in cases involving aggravation of a disability for 
VA purposes, however, the assigned rating is limited to the 
degree of disability over and above the degree of preexisting 
disability.  See 38 C.F.R. § 4.22.  In evaluating the 
veteran's left eye disability as 10 percent disabling, the RO 
noted that the veteran's visual acuity of the left eye prior 
to the November 1995 surgery was 13/100, which converts to 
20/200 for VA rating purposes.  The RO then determined that 
visual acuity of 20/200 warranted a 20 percent rating under 
Diagnostic Code 6077.  (The veteran has also been granted 
special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of loss of use of one eye 
having only light perception and the level of special monthly 
compensation is not at issue.)

The evidence shows, however, that the veteran's visual acuity 
of the left eye improved to 13/50 within a few days after the 
November 1995 cataract surgery and in February 1996 his 
corrected vision was 13/13 or essentially normal.  Obviously, 
the visual impairment caused by the cataract was not 
permanent and his visual acuity had essentially been restored 
prior to the delayed surgical complications and eventual 
blindness in the left eye.  It was not until April 1996 that 
he lost vision as a result of the left retinal detachment.  
He has been legally blind in the left eye since that time.  

The Board concludes that the veteran should not be deprived 
for rating purposes of the best corrected visual acuity of 
the left eye he attained after the November 1995 cataract 
surgery.  Therefore, the improved level of visual acuity 
following the original VA cataract surgery and prior to the 
retinal detachment is properly the level of disability to be 
considered in rating the disability due to the retinal 
detachment.  See 38 C.F.R. § 4.78.  Since his vision had 
improved to a noncompensable level prior to the retinal 
detachment, there is properly no amount to be subtracted from 
the 30 percent rating for assignment in cases of blindness in 
one eye.  

The veteran has contended that his left eye disability should 
be rated at least 50 percent.  Apart from a 40 percent 
schedule rating which may be assigned in cases of anatomical 
loss of one eye under 38 C.F.R. § 4.84a, Diagnostic Code 
6066, which is not appropriate in this case, the Board has 
considered whether an extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  Generally, such an evaluation may 
be assigned where a disability has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  

The veteran testified before the Board that he had undergone 
five surgical procedures on the left eye.  In summary, after 
the November 1995 cataract surgery, records he has submitted 
for Board review and other evidence document the hypotony on 
April 26, 1996, the scleral buckle procedure May 23, 1996, a 
vitrectomy July 10, 1996, for revision of the initial scleral 
buckle, and a vitrectomy December 19, 1996.  The veteran was 
hospitalized when the April 1996 procedure was performed and 
again for the vitrectomy in July 1996.  The Board concludes 
that the various surgical procedures necessitating repeated 
hospitalization reflect the unstable nature of the left eye 
during this time and warrant a 50 evaluation on an extra-
schedular basis through December 1996 in this initial rating 
as contemplated under Fenderson, 12 Vet. App. 119.  
Parenthetically, this would also encompass the period for 
which any "active pathology" might otherwise be considered 
to have been present, at least be analogy, on a schedular 
basis under Diagnostic Codes 6008-6009.

As to interference with employment, the veteran testified in 
August 1998 that he last worked in 1995 as a warranty 
administrator for a fire engine manufacturer and that he no 
longer had a valid driver's license because he could not pass 
the eye test.  He also explained that he could not read.  The 
cataract of the left eye prior to surgery and the 
deteriorating visual impairment in the right eye have 
obviously been factors which have limited and continue to 
limit the veteran's activities, and the Board readily 
appreciates the extent of the veteran's visual impairment.  
As previously discussed, however, his right eye must be 
considered normal for VA rating purposes and only the loss of 
vision in the left eye since the retinal detachment may be 
considered for VA compensation purposes.  The record does not 
demonstrate that the veteran's left eye blindness alone has 
markedly interfered with employment beyond what would be 
contemplated by the schedular rating for blindness in one eye 
together with the appropriate level of special monthly 
compensation.  

Under the circumstances, the Board concludes that the 
criteria for consideration and assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1), apart 
from the 50 rating through December 1996 on the basis of 
treatment involving repeated hospitalization, are not met.  
See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although 
such extra-schedular factors are generally for RO 
consideration, the veteran discussed the extra-schedular 
factors at his hearing before the Board and the 50 percent 
rating essentially satisfies his contentions to the maximum 
extent possible under the rating code.  See Bernard v. Brown 
4 Vet. App. 384, 392-395 (1993).  It follows that the 30 
percent schedular rating for blindness in one eye is the 
maximum rating which may be assigned after December 1996.  







ORDER

An original evaluation of 50 percent through December 1996 
and 30 percent thereafter for retinal detachment of the left 
eye is granted, subject to the law and regulations governing 
the payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

